Case: 21-10406     Document: 00516308546         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2022
                                  No. 21-10406                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Linnear Hays,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-380
                            USDC No. 3:95-CR-141-2


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Mark Linnear Hays, federal prisoner # 46431-019, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release. He argues that he was entitled to release because (1) the 18 U.S.C.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10406      Document: 00516308546           Page: 2   Date Filed: 05/05/2022




                                     No. 21-10406


   § 3553(a) factors, including his family ties and post-sentencing rehabilitation,
   support release and (2) given his medical conditions, the COVID-19
   pandemic is an extraordinary and compelling reason. He additionally argues,
   for the first time on appeal, that the district court erred at his initial
   sentencing proceeding when it originally imposed consecutive life sentences.
          “A court, on a motion by the [Bureau of Prisons] or by the defendant
   after exhausting all [Bureau of Prison] remedies, may reduce or modify a term
   of imprisonment, probation, or supervised release after considering the
   factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons
   warrant such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692
   (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). We review the denial
   of a § 3582(c)(1)(A)(i) motion for abuse of discretion. See id. at 693.
          Here, the district court did not abuse its discretion by denying relief
   based upon a balancing of the § 3553(a) sentencing factors. Cf. id. at 694
   (“[A]lthough Chambliss may disagree with how the district court balanced
   the § 3553(a) factors, that is not a sufficient ground for reversal.”).
   Accordingly, we do not consider Hays’s contention that extraordinary and
   compelling reasons justify relief. See Ward v. United States, 11 F.4th 354, 360
   (5th Cir. 2021) (“The district court has discretion to deny compassionate
   release if the Section 3553(a) factors counsel against a reduction.”); see also
   United States v. Jackson, 27 F.4th 1088, 1094 n.8 (5th Cir. 2022).
          Additionally, to the extent Hays challenges his initial sentencing
   proceeding, the argument is not properly before this court, as it was not raised
   in the district court. See Olivarez v. T-Mobile USA, Inc., 997 F.3d 595, 602 n.1
   (5th Cir. 2021). Moreover, a challenge to an initial sentencing proceeding is
   not appropriately raised in a § 3582(c) motion. See United States v.
   Hernandez, 645 F.3d 709, 712 (5th Cir. 2011) (explaining, in a § 3582(c)(2)




                                          2
Case: 21-10406      Document: 00516308546          Page: 3    Date Filed: 05/05/2022




                                    No. 21-10406


   case, that “[a] modification proceeding is not the forum for a collateral attack
   on a sentence long since imposed and affirmed on direct appeal”).
          AFFIRMED.




                                          3